—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 31, 1997, convicting defendant upon his plea of guilty of the crimes of sexual abuse in the first degree and bail jumping in the second degree.
Defendant pleaded guilty to the crimes of sexual abuse in the first degree and bail jumping in the second degree in satisfaction of two indictments stemming from his conduct in molesting a former girlfriend and then failing to appear in County Court as directed. Pursuant to his plea agreement, defendant was sentenced to consecutive prison terms of 2 to 6 *837years for the sexual abuse conviction and 1 to 3 years for the bail-jumping conviction. Defendant now argues that his sentence was harsh and excessive in light of, inter alia, his troubled childhood and potential for rehabilitation. Nevertheless, upon review of the record, we find no reason to disturb the negotiated sentence, which was consistent with the plea bargain and relevant statutory requirements, given the nature of defendant’s conduct, his criminal history and the fact that the sentences imposed were less than the harshest he could have received (see, People v Appollonia, 247 AD2d 770, lv denied 92 NY2d 847).
Cardona, P. J., Mikoll, Crew III, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.